DETAILED ACTION

1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the RCE filed 01/14/2022.

Claims 1-20 are currently pending. Claims 1, 9, and 15  have been amended. Claims 1, 9, and 15 are independent Claims. 

Request Continuation for Examination


2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  01/14/2022 has been entered.

Claim Rejections - 35 USC § 103

3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4-6, 9, 12, 13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20180253878) in view of Nicholson et al. (US 20070196021) and further in view of Mitchell (US 20130124962).

	As to Claim 1:
Jain teaches a method of producing a responsive font effect consistent with a font, the method comprising: 

receiving a text input that includes at least one alphanumeric character ([0020]: in order to produce the lowercase letters, the user would be required to type the desired text of "TURN Here,”);

determining, from a font describing a typeface applied to the text input, graphical data describing a glyph of the at least one alphanumeric character ([0027-0030]: the target text may include an entire segment of text, a single character within a text segment, or any other portion of text … a "glyph" is a graphical element that represents one or more characters within a segment of text … the character "A" is displayed using one glyph for Times New Roman font and another glyph for Calibri font); and

extracting, from the graphical data, a visual element included in the glyph, the visual element including one or more of (1) a color, or (2) an outline of a portion of the glyph ([0028-0031]: The path extraction module 112 utilizes font definitions, which may be available via font engine 118, for the target text in order to determine the relevant path information … Fonts generally fall into one of several categories, including outline fonts (sometimes called vector fonts) and bitmap fonts. The font definitions for outline fonts include vector outline information (which is comprised of anchor points) for each glyph in the font … When an application requests a particular glyph in an outline font, the font engine 118 accesses vector outline information for that particular glyph and utilizes that information to render a glyph image that is suitable for display at a user interface).

Jain, however, does not specifically teach the following limitations:

Nicholson teaches calculating a complexity score for the visual element; generating, subject to the complexity score as compared to a complexity threshold, a responsive font effect that includes the extracted visual element applied to an undefined character for the typeface ([0019]- [0020]: the prototype module 104 may only processes the blobs of a cluster using the one or more replication algorithms 103 if the number of blobs within a cluster exceeds a minimum threshold value … perform a count operation on the single type character clusters and ligature clusters to determine a type character and ligature count within each cluster … create each prototype if the count for each cluster exceeds a threshold value 107; [0027-0028]: the prototype 214 may be overlaid onto the prototype 213 using their respective left edges and baseline, and if a certain black pixel of the prototype 214 lies above a white pixel of the prototype 213, and if an examination of the 8 neighbors of the white pixel in the prototype 213 shows 2 black pixels that lie to the right, then this may suggests that the initial placement should be moved one pixel to the right. In this way, as discussed above, counters xP, xN, yP, and yN are calculated which suggest moving one pixel either horizontally or vertically, respectively); and

updating a user interface to display the undefined character with an appearance corresponding to the responsive font effect ([0020]- [0022]: converting the text to an outline and aligning the arrow and extended lines with the relevant portions of text… the characters in the text may be edited, the font of the text may be changed, or any other text-based modification may be made).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain with Nicholson because it would have provided the enhanced capability for reconstructing a scanned document based on the creation of a synthetic font library and blob position data.

The combination of Jain and Nicholson does not specifically teach the following:

Mitchell teaches the undefined character comprises one or more of: an underline, a strikethrough, a bullet point, or a list dot ([0020]: underline or strikethrough).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Mitchell with Jain as modified by Nicholson because it  would have provided the enhanced capability for visually distinct text formatting.
As to Claim 4:
The combination of Jain with Nicholson and Mitchell teaches the font describing the typeface is a vector font (Jain; [0028-0030]:Fonts generally fall into one of several categories, including outline fonts (sometimes called vector fonts), the visual element includes multiple colors, and the responsive font effect includes a combination of the multiple colors (Mitchell; [0020]- [0024]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Mitchell with Jain as modified by Nicholson because it  would have provided the enhanced capability for visually distinct text formatting.
As to Claim 5:
The combination of Jain and Nicholson does not teach, Mitchell teaches updating the user interface to display the multiple colors; and receiving, via the user interface, a selection of one or more of the multiple colors, wherein the responsive font effect includes the selected one or more of the multiple colors ([0022]: text in document 115 is set to a number of font formats to illustrate various examples of visually distinct text formatting… a distinctive foreground refers to text in a distinct color or gray value (collectively, "color"), pattern, combination of color and pattern, or the like. A distinctive background refers the background of text (e.g., the space behind the text) in a distinct color, pattern, combination of color and pattern, or the like; paragraph 0033: text with two or more font formats (e.g., character-level, paragraph-level, page-level, and regional-level font formats) may be shown differently from the above-described examples. For example, text may be shown in a distinctive foreground, background, or both, having two or more colors, patterns, or combination of colors and patterns ).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Mitchell with Jain as modified by Nicholson because it  would have provided the enhanced capability for visually distinct text formatting.
As to Claim 6:
 Jain teaches receiving, via the user interface, a selection of the portion of the glyph (the target text may include an entire segment of text, a single character within a text segment, or any other portion of text, such as a glyph or combination of glyphs; paragraphs 0027-0030), wherein the outline of the portion of the glyph includes the selected portion (any modification to an item of text art (e.g., if any glyph in an item of text art is modified, the cache associated with the entire item of text art is invalidated) and/or based on a modification of a particular glyph (e.g., if a glyph in an item of text art is modified, the cache associated with that particular glyph is invalidated, but the cache associated with the remaining glyphs in the text art remains valid); paragraphs 0057-0059).

As to Claims 9, 12, and 13:
Refer to the discussion of Claims 1, 4, and 5 above, respectively, for rejections. Claims 9, 12, and 13 are the same as Claims 1, 4, and 5, except Claims 9, 12, and 13 are medium Claims and Claims 1, 4, and 5 are method Claims.

As to Claims 15 and 18-20:
Refer to the discussion of Claims 1 and 4-6 above, respectively, for rejections. Claims 15 and 18-20 are the same as Claims 1 and 4-6, except Claims 15 and 18-20 are system Claims and Claims 1 and 4-6 are method Claims.

Allowable Subject Matter

4.      	 Claims 2, 3, 7, 8, 10, 11, 14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to subject to the objection detailed above. 

Response to Arguments


5.	Applicants’ arguments filed 01/14/2022 have been fully considered but are moot in view of the new ground(s) rejection.

Conclusion


6.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	Contact information

7.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176